Exhibit 10.1
MGM MIRAGE 1997 NONQUALIFIED STOCK OPTION PLAN
AMENDED AND RESTATED
Effective October 6, 2008

1.   PURPOSE. The purpose of the MGM MIRAGE 1997 Nonqualified Stock Option Plan
is to provide a means whereby MGM MIRAGE may attract and retain persons of
ability and motivate such persons to exert their best efforts on behalf of the
Company and its Subsidiaries.

2.   DEFINITIONS.

  (a)   “Board” shall mean the Board of Directors of the Company.     (b)  
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section of the Code shall include any provision successor
thereto.     (c)   “Committee” shall mean the administrative committee appointed
pursuant to Section 3.     (d)   “Company” shall mean MGM MIRAGE, a Delaware
corporation.     (e)   “Employee” shall mean an employee of the Company or any
of its Subsidiaries, as defined in Instruction 1(a) to Form S-8 under the
Securities Act of 1933, as amended.     (f)   “Nonqualified Option” shall mean
an option to purchase shares of Stock, subject to the terms and conditions
described in the Nonqualified Plan, which is not an incentive stock option
within the meaning of Code Section 422.     (g)   “Nonqualified Plan” shall mean
the MGM MIRAGE 1997 Nonqualified Stock Option Plan.     (h)   “Participant”
shall mean an Employee of the Company or any Subsidiary who is designated to
receive Nonqualified Options pursuant to Section 3.     (i)   “Stock” shall mean
the Company’s $.01 par value common stock.     (j)   “Subsidiary” shall mean a
subsidiary corporation as defined in Code Section 424(f) or any partnership or
joint venture in which the Company owns a 50 percent or greater ownership
interest.

3.   ADMINISTRATION. The Nonqualified Plan shall be administered by the
Committee, consisting of at least two members, who shall be members of the
Board, appointed by and

1



--------------------------------------------------------------------------------



 



    holding office as Committee members at the pleasure of the Board. Subject to
the provisions of the Nonqualified Plan, the Committee shall have the power to:
(a) determine and designate from time to time those Employees who perform
services for the Company or for any Subsidiary who shall be Participants in the
Nonqualified Plan and the number of shares to be subject to the Nonqualified
Options to be granted to each Participant; provided, however, that no
Nonqualified Option shall be granted after the expiration of ten years from the
effective date of the Nonqualified Plan specified in Section 8; (b) authorize
the granting of Nonqualified Options to Participants; and (c) determine the time
or times and the manner when each Nonqualified Option shall be exercisable and
the duration of the exercise period.

    For all purposes of the Nonqualified Plan, the fair market value of the
Stock shall be determined in good faith by the Committee by applying the rules
and principles of valuation set forth in Treasury Regulations 20.2031-2,
relating to the valuation of stocks and bonds for purposes of Code 2031.      
The Committee may interpret the Nonqualified Plan, prescribe, amend, and rescind
any rules and regulations necessary or appropriate for the administration of the
Nonqualified Plan, and make such other determinations and take such other action
as it deems necessary or advisable. Without limiting the generality of the
foregoing sentence, the Committee may, in its discretion, treat all or any
portion of any period during which a Participant is on military or on an
approved leave of absence from the Company or a Subsidiary as a period of
service of such Participant with the Company or a Subsidiary, as the case may
be, for purposes of accrual of such Participant’s rights under the Nonqualified
Options. Any interpretation, determination, or other action made or taken by the
Committee shall be final, binding, and conclusive. Any action reduced to writing
and signed by all members of the Committee shall be as fully effective as if it
had been taken by vote at a meeting duly called and held. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Nonqualified Plan or the
Nonqualified Options.

4.   BENEFITS AVAILABLE UNDER THE NONQUALIFIED PLAN. The benefits provided by
the Nonqualified Plan to Participants are Nonqualified Options. Nonqualified
Options may be granted by the Company from time to time for all Participants to
acquire up to an aggregate of 16,500,000 shares of Stock, subject to adjustment
as provided in Paragraph 5(h) and reduced by the number of shares subject to
options which are granted under the MGM MIRAGE 1997 Incentive Stock Option Plan.
However, no Participant in the Nonqualified Plan shall be entitled to receive
options to purchase more than 1,000,000 shares in any calendar year. The shares
to be delivered upon exercise of Nonqualified Options shall be made available,
at the discretion of the Board, either from authorized but unissued shares of
Stock or from Stock reacquired by the Company, including shares purchase in the
open market. If any Nonqualified Option terminates, expires or is canceled with
respect to any shares of Stock, new Nonqualified Options may thereafter be
granted covering such shares.

5.   TERMS AND CONDITIONS. Each Nonqualified Option shall be evidenced by an
agreement (the “Agreement”), in a form approved by the Committee, which shall be
signed

2



--------------------------------------------------------------------------------



 



    by an officer of the Company and the Participant receiving the Nonqualified
Option, and which shall be subject to the following express terms and conditions
and to such other terms and conditions as the Committee may deem appropriate:

  (a)   PERIOD. Each Agreement shall specify that the Nonqualified Option
thereunder is for a period not to exceed ten years (the “Option Period”) and
shall provide that the Nonqualified Option shall expire at the end of such
period.     (b)   OPTION PRICE. The price per share at which a Nonqualified
Option may be exercised (the “Option Price”) shall be determined by the
Committee at or prior to the time the Nonqualified Option is granted, but shall
be at least equal to the fair market value per share at the time the
Nonqualified Option is granted.     (c)   EXERCISE OF OPTION. Nonqualified
Options shall only be deemed to be exercised when both of the following have
occurred: (1) the delivery of written notice to the Company specifying the
number of shares to be purchased pursuant to the exercise of Nonqualified
Options and (2) payment in full to the Company of the Option Price as provided
in Paragraph 5(d) and any tax withholding obligation (if applicable) with
respect to such issuance. In connection with the exercise of Nonqualified
Options, payment by the person entitled to exercise them shall be due the date
that the Stock underlying the Nonqualified Options is delivered, and in no event
shall the Company deliver the Stock underlying a Nonqualified Option before the
Company receives payment therefore as set forth herein. The Committee has the
right to postpone the time of delivery of the Stock underlying a Nonqualified
Option for such period as may be required for it to comply with any applicable
listing requirement of a national securities exchange or any federal, state or
local law, rule or regulation. Options may be exercised at such time or times as
may be determined by the Committee at the time of grant, subject to the
provisions of this Section 5, including the following limitation: no part of any
Nonqualified Option may be exercised until the Participant holding the
Nonqualified Option shall have performed services for the Company or for a
Subsidiary for such period after the date on which the Nonqualified Option is
granted as the Committee may specify in the Agreement; provided, however, that,
although a Nonqualified Option may provide for earlier exercise, the
Nonqualified Option shall be exercisable with respect to at least 20 percent of
the shares subject thereto no later than the first anniversary of the grant of
the Nonqualified Option, 40 percent of such shares no later than the second such
anniversary, 60 percent of such shares no later than the third such anniversary,
80 percent of such shares no later than the fourth such anniversary and
100 percent of such shares no later than the fifth such anniversary.
Notwithstanding the foregoing, however, the Committee may grant Nonqualified
Options that vest 50% on the third anniversary of the date of grant and 50% on
the fourth anniversary of the date of grant. No Nonqualified Option may at any
time be exercised in part with respect to fewer than the lesser of (i) fifty
shares, or (ii) the number of shares which remain to be purchased pursuant to
the Nonqualified Option.

3



--------------------------------------------------------------------------------



 



  (d)   PAYMENT OF OPTION PRICE.

  (i)   Payment of the Option Price of the Stock transferred to a Participant
pursuant to the exercise of a Nonqualified Option and the optionee’s tax
withholding obligation, if any, shall be due the date the Stock underlying the
Nonqualified Option is delivered.     (ii)   Payment of the Option Price and the
optionee’s tax withholding obligation, if any, may be made, in whole or in part,
by any one or more of the following:

  (a)   in full in cash, at or before the time the Company delivers the Stock
underlying such Nonqualified Option;     (b)   by the delivery of previously
owned Stock having a fair market value equal to the Option Price and the
optionee’s tax withholding obligation, if any, at or before the time the Company
delivers the Stock underlying such Nonqualified Option;     (c)   by irrevocably
authorizing a broker approved in writing by the Company to sell Stock to be
acquired through exercise of such Nonqualified Option and remitting to the
Company a sufficient portion of the sale proceeds to pay the entire Option Price
and any federal and state withholding resulting from such exercise (a “Cashless
Exercise”); provided, however, that, notwithstanding anything in this
Nonqualified Plan to the contrary, (1) the Company shall only deliver such Stock
at or after the time the Company receives full payment for such Stock, (2) the
Option Price and tax withholdings for such Stock will be due and payable to the
Company no later than one business day following the date on which the proceeds
form the sale of the underlying Stock are received by the authorized broker,
(3) in not event will the Company directly or indirectly extend or maintain
credit, arrange for the extension of credit or renew any extension of credit, in
the form a personal loan or otherwise, in connection with a Cashless Exercise
and (4) in no event shall the recipient of a Nonqualified Option enter into any
agreement or arrangement with a brokerage or similar firm in which the proceeds
received in connection with a Cashless Exercise will be received by or advanced
to such recipient before the date the Stock underlying the Nonqualified Option
is delivered or released by the Company;     (d)   by a combination of any of
the above; or     (e)   any other method approved or accepted by the Committee
in its sole discretion.

4



--------------------------------------------------------------------------------



 



  (iii)   Notwithstanding any other provision of this Nonqualified Plan to the
contrary, neither the Option Price of any Nonqualified Option nor any tax
withholding obligations thereunder shall be paid by the delivery of a promissory
note.

  (e)   EXERCISE IN THE EVENT OF DEATH OR TERMINATION OF EMPLOYMENT. If a
Participant holding Nonqualified Options shall terminate employment by the
Company and its Subsidiaries because of death, or shall die within three months
of termination of employment by the Company and its Subsidiaries, the
Nonqualified Options held by the Participant may be exercised, to the extent
that the Participant was entitled to do so at the date of termination of
employment, by the person or persons to whom the Participant’s rights under the
Nonqualified Options pass by will or applicable law, or if no such person has
such rights, by the Participant’s executors or administrators, at any time, or
from time to time, within one year after the date of such termination of
employment, but in no event later than the expiration date determined pursuant
to Paragraph 5(a). If a Participant’s employment by the Company, its Parent and
Subsidiaries shall terminate for any reason other than death, Nonqualified
Options held by such Participant may be exercised, to the extent the Participant
was entitled to do so at the date of termination of employment at any time, or
from time to time, within three months after the date of termination of
employment, but in no event later than the expiration date determined pursuant
to Paragraph 5(a). Notwithstanding the foregoing, the Committee may, in its sole
discretion, vary the foregoing provisions with respect to a particular
Participant or particular Nonqualified Options granted to such Participant to
make the termination provisions applicable to such Participant more favorable to
such Participant so long as such variation does not extend the expiration date
of such Nonqualified Options. Any such variation shall be set forth in the
applicable Agreement or amendment thereto.     (f)   LIMITS ON TRANSFERABILITY.

  (i)   Except for any “Permitted Transfers” (as hereinafter defined) provided
for in a Participant’s Agreement, which Permitted Transfers may be subject to
additional restrictions determined by the Committee and as set forth in the
Agreement, no Nonqualified Option granted under this Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except with
respect to interests in Nonqualified Options which have been subject to a
Permitted Transfer provided for in a Participant’s Agreement, all Nonqualified
Options granted to a Participant under this Plan shall be exercisable during his
or her lifetime only by such Participant. With respect to those Nonqualified
Options, if any, that are subject to a Permitted Transfer, references in this
Plan to exercise or payment related to such Nonqualified Options by or to the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s “Family Member” (as

5



--------------------------------------------------------------------------------



 



      hereinafter defined) to whom such Permitted Transfer was made.

  (ii)   “Permitted Transfer” means any transfer of a Nonqualified Option by a
Participant to a Participant’s Family Member if such transfer is not for value;
provided that a transfer to an entity in which more than fifty percent of the
voting interests are owned by Family Members or the Participant in exchange for
an interest in that entity shall not be deemed a transfer for value for the
purposes of determining whether a transfer is a Permitted Transfer. “Family
Member” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
daughter-in-law, son-in-law, sister-in-law or brother-in-law of such
Participant, including adoptive relationships, any person sharing such
Participant’s household (other than a tenant or employee), a trust in which such
individuals (or the Participant) control the management of assets and any other
entity in which these individuals (or the Participant) own more than fifty
percent of the voting interests.

  (g)   INVESTMENT REPRESENTATION. Each Agreement shall contain a provision
that, upon demand by the Company for such a representation, the Participant
holding the Nonqualified Options (or any person acting under Paragraph 5(e))
shall deliver to the Company at the time of any exercise of any Nonqualified
Options a written representation that the shares to be acquired upon such
exercise are to be acquired for investment and not for resale or with a view to
the distribution thereof. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of Nonqualified Options
and prior to the expiration of the Option Period shall be a condition precedent
to the right of the Participant or such other person to acquire any shares.    
(h)   ADJUSTMENTS IN EVENT OF CHANGE IN STOCK. In the event of any change in the
Stock by reason of any stock dividend, recapitalization, reorganization, merger,
consolidation, split-up, combination, or exchange of shares, or of any similar
change affecting the Stock, the number and class of shares which thereafter may
be acquired under the Nonqualified Plan, the number and class of shares subject
to outstanding Agreements, the Option Price per share thereof, and any other
terms of the Nonqualified Plan or the Agreements which in the Committee’s sole
discretion require adjustment (including, without limitation, relating to the
Stock, other securities, cash or other consideration which may be acquired upon
exercise of the Nonqualified Options) shall be appropriately adjusted consistent
with such change in such manner as the Committee may deem appropriate.     (i)  
NO RIGHTS AS STOCKHOLDER. No Participant shall have any rights as a stockholder
with respect to any shares subject to Nonqualified Options prior to the date of
issuance to such Participant of a certificate or certificates for such shares.  
  (j)   NO RIGHT TO CONTINUED EMPLOYMENT. Neither the Nonqualified Plan nor

6



--------------------------------------------------------------------------------



 



      any Nonqualified Options granted under the Nonqualified Plan shall confer
upon any employee any right with respect to continuance of employment by the
Company or any Subsidiary, nor shall they interfere in any way with the right of
the Company or any Subsidiary for which a Participant performs services to
terminate such employment at any time.

  (k)   ARRANGEMENT FOR TAX PAYMENT. Each Agreement shall contain a provision
that the Participant shall agree to make any arrangements required by the
Committee to insure that the amount of tax required to be withheld by the
Company or a Subsidiary as a result of the exercise of Nonqualified Options is
available for payment.     (l)   CERTAIN CORPORATE TRANSACTIONS. Each Agreement
shall provide that nothing in the Nonqualified Plan or the Agreement shall in
any way prohibit the Company from merging with or consolidating into another
corporation, or from selling or transferring all or substantially all of its
assets, or from distributing all or substantially all of its assets to its
stockholders in liquidation, or from dissolving and terminating its corporate
existence, and in any such event (other than a merger in which the Company is
the surviving corporation and under the terms of which the shares of Stock
outstanding immediately prior to the merger remain outstanding and unchanged),
the Participant shall be entitled to receive, at the time the Nonqualified
Option or portion thereof would otherwise become exercisable and upon payment of
the Option Price, the same shares of stock, cash or other consideration received
by stockholders of the Company in accordance with such merger, consolidation,
sale or transfer of assets, liquidation or dissolution.

6.   COMPLIANCE WITH OTHER LAWS AND REGULATIONS. The Nonqualified Plan, the
grant and exercise of Nonqualified Options under the Nonqualified Plan, and the
obligation of the Company to transfer shares under these Nonqualified Options
shall be subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to Participants, and to any approvals by any government or
regulatory agency as may be required. The Company shall not be required to issue
or deliver any certificates for shares of Stock prior to (a) the listing of such
shares on any stock exchange on which the Stock may then be listed, where such
listing is required under the rules or regulations of such exchange, and
(b) compliance with applicable federal and state securities laws and regulations
relating to the issuance and delivery of such certificates; provided, however,
that the Company shall make all reasonable efforts to so list such shares and to
comply with such laws and regulations.

7.   AMENDMENT AND DISCONTINUANCE. The Board may from time to time amend,
suspend or discontinue the Nonqualified Plan; provided, however, that, subject
to the provisions of Paragraph 5(h), no action of the Board, or any committee
thereof, may (a) increase the number of shares reserved for options pursuant to
Section 4 without approval of the stockholders of the Company, (b) permit the
granting of any Nonqualified Option at an Option Price less than that determined
in accordance with Paragraph 5(b), (c) permit the

7



--------------------------------------------------------------------------------



 



    granting of Nonqualified Options which expire beyond the period provided for
in Paragraph 5(a), or (d) make any material change in the class of eligible
Employees as defined in the Nonqualified Plan.

8.   COMPLIANCE WITH RULE 16(B)(3) UNDER THE SECURITIES EXCHANGE ACT OF 1934.
(a) The Nonqualified Plan is intended to comply with all applicable conditions
of Rule 16(b)(3) under the Securities Exchange Act of 1934, as amended, or any
successor rule; (b) all transactions involving insider Participants are subject
to such conditions, regardless of whether the conditions are expressly set forth
in the Plan; and (c) any provision of the Nonqualified Plan or action by the
Committee that is contrary to a condition of Rule 16(b)(3) shall not apply to
insider-participants.

9.   EFFECTIVE DATE. The effective date of the Nonqualified Plan shall be the
earlier of the date the Nonqualified Plan is adopted by the Board or the date it
is approved by the stockholders of the Company.

* * *

8